DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Remarks filed on 18 May 2022.
Claims 10 – 14, 19 – 21, and 24 – 29 are pending. Claims 1 – 9, 15 – 18, and 22 – 23 are cancelled by Applicant. 

Drawings
The drawings were received on 18 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 11, 13 – 14, 19 – 20, and 22 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,172,771), in view of Jenne (US 5,050,686).
[AltContent: textbox (Wilson (US 5,172,771) – Annotated fig. 2)][AltContent: textbox (A)]
Regarding claim 10, Wilson discloses a percussion boring device comprising: 
a casing (14, fig. 1); a guide tube (58, 60, fig. 2) fixed to the casing; an impact piston (70, fig. 1) configured to be actuated in a reciprocating manner (Col. 4, ll. 33 – 34) within the casing by application of an operating pressure (Col. 6, ll. 11 – 44 and col. 6, l. 66 – col. 7, l. 22 describes primary fluid supply 20 supplying operating pressure to rear operating chamber 72 wherein the force of the operating pressure in rear operating chamber 72 actuates impact piston 70 in a reciprocating manner); a control bushing (100, fig. 1) axially displaceable on the guide tube to a first switching position (as shown in figs. 1, 2, and 4 where directional valving member 100 is in a forward position) to actuate the percussion boring device in a first movement direction (forward direction – Details of the percussion boring device operating in the forward direction are given in col. 5, l. 60 – col. 6, l. 44) in which the impact piston strikes a front impact surface (92, fig. 1), and to a second switching position (as shown in figs. 3 and 5 where directional valving member 100 is in a rearward position) to actuate the percussion boring device in a second movement direction (reverse/rearward direction – Details of the percussion boring device operating in the reverse/rearward direction are given in col. 6, l. 45 – col. 7, l. 23) in which the impact piston strikes a rear impact surface (49, fig. 1), wherein the impact piston is axially displaceable on the control bushing (as shown in figs. 1 and 3); a control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply or a control pressure source for supplying pressurized fluid to the directional valving member 100) fluidly coupled to the control bushing and configured to generate a high fluid pressure for axially displacing the control bushing to the first switching position to actuate the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, a high fluid pressure from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), a control valve (32, fig. 2) configured to cause a pressure in a control pressure line (30, 36, fig. 1) to be reduced below the operating pressure to cause the operating pressure to displace the control bushing to the second switching position to actuate the percussion boring device in the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the high fluid pressure within chamber 102 of directional valving member 100, the operating pressure in rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the high fluid pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position as shown in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the pressure in rear operating chamber 72 to actuate the percussion boring device in the reverse/rearward direction), wherein, while the high pressure for axially displacing the control bushing to the first switching position is applied to the control bushing, the control bushing is in the first switching position and the impact piston is configured to be moved by the operating pressure in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, the high fluid pressure from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner); wherein, while a pressure less than the operating pressure is applied to the control bushing, and the operating pressure is provided to the impact piston, the control bushing is in the second switching position and the impact piston is configured to be actuated by the operating pressure in the reciprocating manner in the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the high fluid pressure within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the high fluid pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface in a reciprocating manner).

	Wilson further discloses the high fluid pressure and the force exerted by a spring generated being higher than the operating pressure for moving the impact piston in the reciprocating manner in the first movement direction and the second movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, high fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the high fluid pressure within the valve member 100 and the force exerted by spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, as shown in annotated fig. 2, the high pressure of the high fluid pressure and the force exerted by spring 104 acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4 wherein the operating pressure in rear operating chamber 72 is for moving piston 70 in the reciprocating manner in the forward direction and the reverse/rearward direction as described in col. 6, ll. 11 – 44 and col. 6, l. 66 – col. 7, l. 22).
Wilson does not explicitly disclose the high fluid pressure alone being higher than the operating pressure for moving the impact piston in the reciprocating manner in the first movement direction and the second movement direction.  
	However, Jenne teaches two embodiments wherein a first embodiment (Figs. 5, 6) discloses a percussion boring device having a spring (15, fig. 5) and high fluid pressure to move the control sleeve (4, 6, fig. 5) and a second embodiment (Figs. 3, 4), substantially of the same construction as the first embodiment except with the spring removed, discloses a percussion boring device having the high fluid pressure alone to move the control sleeve (4, 6, fig, 3).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Jenne with the invention of Wilson, the spring 104 of Wilson can be removed to operate the percussion boring device with the high fluid pressure alone.  With the spring 104 of Wilson removed, the high fluid pressure acting upon the interior wall of directional valve member 100 must be higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 to cause directional valving member 100 to slide forward to the position as indicated in figs. 1, 2, and 4 (See annotated fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the percussion boring device, as disclosed by Wilson, with the removal of the spring that assists the movement of the control sleeve, as taught by Jenne, with the motivation to provide a simpler design for a percussion boring device by reducing the number of parts wherein fewer parts results in lower manufacturing costs.

Regarding claim 11, Wilson, as modified by Jenne, discloses the invention as recited in claim 10.
Wilson further discloses an annular space (102, fig. 2) is formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2), wherein the annular space is at least partially covered by the control bushing (100, fig. 1), and wherein the annular space is connected to a control line (30, 36, fig. 2) configured to receive the high pressure generated by the control pressure source (A, annotated fig. 2) for axially displacing the control bushing to the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the first movement direction (forward direction).

Regarding claim 13, Wilson, as modified by Jenne, discloses the invention as recited in claim 10.
Wilson further discloses the control valve comprises a multi-position directional control valve (32, fig. 2) which includes at least one position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 is positioned parallel to secondary fluid supply hose 36 and pressurized fluid passes into the directional valving member 100 as the claimed “at least one position”)  configured to apply the high pressure generated by the control pressure source to the control bushing for axially displacing the control bushing to the first switching position to actuate the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes control valve 32 is positioned to pressurize chamber 102 via the secondary fluid supply to axially displace directional valving member in the pre-compression position as indicated in figs. 1, 2, and 4 wherein when directional valve member 100 is in the pre-compression position, the percussion boring device is actuated in the forward direction) and a second position (The examiner deems when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36 and the pressurized fluid is exhausted from the directional valving member 100 as the claimed “a second position”) configured to vent the control pressure line to cause the operating pressure to displace the control bushing to the second switching position to actuate the percussion boring device in the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100 via secondary fluid supply hose 30, 36, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the high fluid pressure acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, the percussion boring tool is actuated in the rearward direction).

Regarding claim 14, Wilson, as modified by Jenne, discloses the invention as recited in claim 10. 
Wilson further discloses a pressure reducing valve (34, fig. 2 – specifically valve 34 that vents pressurized air from directional valving member 100), wherein the control pressure source is connected to the impact piston (Annotated fig. 2 shows the secondary fluid supply A connected via control valve 32 to the percussion boring device wherein col. 5, l. 60 – col. 7, l. 24 the pressurization or venting or pressurized fluid from the secondary fluid supply directly affects whether impact piston impacts the percussion boring device in the forward direction or the reverse/rearward direction) and the pressure reducing valve is connected between the control pressure source and the impact piston (Annotated fig. 2 shows valve 34 of control valve 32 between secondary fluid supply A and piston 70).

Regarding claim 19, Wilson discloses a percussion boring device comprising: 
a casing (14, fig. 1); a guide tube (58, 60, fig. 2) fixed to the casing; an impact piston (70, fig. 1) configured to be actuated in a reciprocating manner (Col. 4, ll. 33 – 34) within the casing; a control bushing (100, fig. 1) axially displaceable on the guide tube to a first switching position (as shown in figs. 1, 2, and 4 where directional valving member 100 is in a forward position) to actuate the percussion boring device in a first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) in which the impact piston strikes a front impact surface (92, fig. 1), and to a second switching position (as shown in figs. 3 and 5 where directional valving member 100 is in a rearward position) to actuate the percussion boring device in a second movement direction (reverse/rearward direction – col. 6, l. 45 – col. 7, l. 23) in which the impact piston strikes a rear impact surface (49, fig. 1), wherein the impact piston is axially displaceable on the control bushing (as shown in figs. 1 and 3); a control line (30, 36, fig. 2) operatively coupled to the control bushing, and a control valve (32, fig. 2); a control pressure source (A, annotated fig. 2), in fluid communication with the control valve, operative to generate a high fluid pressure for axially displacing the control bushing to the first switching position for movement of the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, the high fluid pressure from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and wherein the control valve in a first position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36 as the claimed “a first position”) is operative to apply a pressure lower than the operating pressure to the control bushing to place the control bushing in the second switching position for movement of the percussion boring device in the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the high pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member 100 is in the rearward position, the percussion boring tool is actuated in the reverse/rearward direction), and wherein the control valve in a second position (The examiner deems when lever 33 is positioned parallel to secondary fluid supply hose 36 as the claimed “a second position”) is operative to apply the high pressure from the control pressure source to place the control bushing in the first switching position for movement of the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes control valve 32 is positioned to pressurize chamber 102 via the secondary fluid supply to axially displace directional valving member in the pre-compression position as indicated in figs. 1, 2, and 4 wherein when directional valve member 100 is in the pre-compression position, the percussion boring tool is actuated in the forward direction).

Wilson further discloses the high fluid pressure and the force exerted by a spring generated being higher than the operating pressure for moving the impact piston in the reciprocating manner in the first movement direction and the second movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, high fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the high fluid pressure within the valve member 100 and the force exerted by spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, as shown in annotated fig. 2, the high pressure of the high fluid pressure and the force exerted by spring 104 acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4 wherein the operating pressure in rear operating chamber 72 is for moving piston 70 in the reciprocating manner in the forward direction and the reverse/rearward direction as described in col. 6, ll. 11 – 44 and col. 6, l. 66 – col. 7, l. 22).
Wilson does not explicitly disclose the high fluid pressure alone being higher than the operating pressure for moving the impact piston in the reciprocating manner in the first movement direction and the second movement direction.  
However, Jenne teaches two embodiments wherein a first embodiment (Figs. 5, 6) discloses a percussion boring device having a spring (15, fig. 5) and high fluid pressure to move the control sleeve (4, 6, fig. 5) and a second embodiment (Figs. 3, 4), substantially of the same construction as the first embodiment except with the spring removed, discloses a percussion boring device having the high fluid pressure alone to move the control sleeve (4, 6, fig, 3).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Jenne with the invention of Wilson, the spring 104 of Wilson can be removed to operate the percussion boring device with the high fluid pressure alone.  With the spring 104 of Wilson removed, the high fluid pressure acting upon the interior wall of directional valve member 100 must be higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 to cause directional valving member 100 to slide forward to the position as indicated in figs. 1, 2, and 4 (See annotated fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the percussion boring device, as disclosed by Wilson, with the removal of the spring that assists the movement of the control sleeve, as taught by Jenne, with the motivation to provide a simpler design for a percussion boring device by reducing the number of parts wherein fewer parts results in lower manufacturing costs.

Regarding claim 20, Wilson, as modified by Jenne, discloses the invention as recited in claim 19.
Wilson further discloses an annular space (102, fig.2) is formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2), wherein the annular space is at least partially covered by the control bushing (100, fig. 1), and wherein the annular space is connected to the control line (30, 36) and is configured to receive the high pressure for axially displacing the control bushing to the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the first movement direction (forward direction).

Regarding claim 22, Wilson, as modified by Jenne, discloses the invention as recited in claim 19.
Wilson further discloses a pressure reducing component (34, fig. 2 – specifically port 34 that vents pressurized air from directional valving member 100), wherein the control pressure source is operatively coupled to the impact piston (Annotated fig. 2 shows the secondary fluid supply A connected via control valve 32 to the percussion boring device wherein col. 5, l. 60 – col. 7, l. 24 the pressurization or venting or pressurized fluid from the secondary fluid supply directly affects whether impact piston impacts the percussion boring device in the forward direction or the reverse/rearward direction) and the pressure reducing component is operatively coupled between the control pressure source and the impact piston (Annotated fig. 2 shows valve 34 of control valve 32 between secondary fluid supply A and piston 70).

Regarding claim 24, Wilson, as modified by Jenne, discloses the invention as recited in claim 19.
The modified Wilson further discloses operation of the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) is based upon application of the high fluid pressure from the control pressure source (A, annotated fig. 2) to axially displace the control bushing to the first switching position for operation in the first movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, the high fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the high fluid pressure exerted within the valve member 100, with spring 104 removed, causes directional valving member 100 to slide forward to the pre-compression position indicated in figs. 1, 2, and 4.  In other words, the high fluid pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure to the impact piston for movement of the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 25, Wilson discloses a method for operating a percussion boring device including an impact piston (70, fig. 1) in a forward movement direction (Col. 5, l. 60 – col. 6, l. 44) and a reverse movement direction (Col. 6, l. 45 – col. 7, l. 23), the forward movement direction configured to strike a front impact surface (92, fig. 1) to actuate the percussion boring device and the reverse movement direction configured to strike a rear impact surface (49, fig. 1) to actuate the percussion boring device, and a control bushing (100, fig. 1) axially displaceable on a guide tube (58, 60, fig. 2) for switching a movement direction of the impact piston, responsive to movement of the control bushing, comprising: applying an operating pressure to the impact piston to actuate the impact piston in a reciprocating manner within a casing (14, fig. 1) in one of the forward movement direction and the reverse movement direction (Col. 6, ll. 11 – 33 and col. 6, l. 66 – col. 7, l. 23); applying, by a control pressure source (A, annotated fig. 2) operatively coupled with the control bushing, one of a first fluid pressure (Col. 5, ll. 48 – 52 describes a secondary fluid supply either supplying pressurized fluid to or exhausting pressurized fluid from directional valving member 100 wherein the examiner deems the pressure of the pressurized fluid as the claimed “a first fluid pressure”) and a second fluid pressure (The examiner deems the pressure of the exhausted pressurized fluid as the claimed “a second fluid pressure”) for axially displacing the control bushing on the guide tube and bringing the control bushing into one of a first switching position (as shown in figs. 1, 2, and 4 where directional valving member 100 is in a forward position) in which the impact piston strikes the front impact surface to actuate the percussion boring device in the forward movement direction by application of the first fluid pressure (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, the first fluid pressure from the secondary fluid supply A maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface 92 in a reciprocating manner) and a second switching position (as shown in figs. 3 and 5 where directional valving member 100 is in a rearward position) in which the impact piston strikes the rear impact surface to actuate the percussion boring device in the reverse movement direction by application of the second fluid pressure (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid causing a second pressure within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the second fluid pressure acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface 49 in a reciprocating manner), wherein application of the first fluid pressure is selected via a control valve (32, fig. 2) with a selectable position configured to cause a fluid pressure in a control pressure line (30, 36, fig. 2); wherein the second fluid pressure is lower than an operating pressure for moving the impact piston in the forward movement direction and the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface in a reciprocating manner).

Wilson further discloses the first fluid pressure and the force exerted by a spring increased above the operating pressure to displace the control bushing to the first switching position to actuate the percussion boring device in the forward movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, the first fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the high fluid pressure within the valve member 100 and the force exerted by spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, as shown in annotated fig. 2, the first fluid pressure and the force exerted by spring 104 acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 in the first switching position as indicated in figs. 1, 2, and 4 to actuate the percussion boring device in the forward direction as described in col. 6, ll. 11 – 44).
Wilson does not explicitly disclose the first fluid pressure alone increased above the operating pressure to displace the control bushing to the first switching position to actuate the percussion boring device in the forward movement direction.  
	Jenne teaches two embodiments wherein a first embodiment (Figs. 5, 6) discloses a percussion boring device having a spring (15, fig. 5) and high fluid pressure to move the control sleeve (4, 6, fig. 5) and a second embodiment (Figs. 3, 4), substantially of the same construction as the first embodiment except with the spring removed, discloses a percussion boring device having the high fluid pressure alone to move the control sleeve (4, 6, fig, 3).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Jenne with the invention of Wilson, the spring 104 of Wilson can be removed to operate the percussion boring device with the high fluid pressure alone.  With the spring 104 of Wilson removed, the first fluid pressure acting upon the interior wall of directional valve member 100 must be higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 to cause directional valving member 100 to slide forward to the position as indicated in figs. 1, 2, and 4 (See annotated fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the percussion boring device, as disclosed by Wilson, with the removal of the spring that assists the movement of the control sleeve, as taught by Jenne, with the motivation to provide a simpler design for a percussion boring device by reducing the number of parts wherein fewer parts results in lower manufacturing costs.

Regarding claim 26, , Wilson, as modified by Jenne, discloses the invention as recited in claim 25.
Wilson further discloses applying the one of the first fluid pressure and the second fluid pressure for axially displacing the control bushing comprises applying the one of the first fluid pressure (Col. 5, l. 60 – col. 6, l. 44) and the second fluid pressure (Col. 6, l. 45 – col. 7, l. 23) to an annular space (102, fig. 2) configured for receiving the one of the first fluid pressure and the second fluid pressure (first fluid pressure – col. 5, ll. 62 – 64; second fluid pressure – col. 6, ll. 49 – 54), the annular space (102) formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2) at least partially covered by the control bushing (100, fig. 1).

Regarding claim 27, Wilson, as modified by Jenne, discloses the invention as recited in claim 25. 
Wilson further discloses applying the first fluid pressure by the control pressure source (A, annotated fig. 2) further comprises selecting a position of a multi-position directional control valve (32, fig. 2) operatively coupled to the control pressure source (A) and the control bushing (100, fig. 1) to apply the first fluid pressure to the control bushing to bring the control bushing into the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 28, Wilson, as modified by Jenne, discloses the invention as recited in claim 25.
The modified Wilson further discloses operation of the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 6, l. 44) is based upon applying the fluid pressure higher than the operating pressure used for moving the impact piston (70, fig. 1) from the control pressure source (A, annotated fig. 2) to axially displace the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4) for movement in the first movement direction (forward direction) (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, the fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the fluid pressure exerted within the valve member 100, with spring 104 removed, causes directional valving member 100 to slide forward to the pre-compression position indicated in figs. 1, 2, and 4.  In other words, the fluid pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure to the impact piston for actuation of the impact piston in the reciprocating manner within the casing of the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 29, Wilson, as modified by Jenne, discloses the invention as recited in claim 10.
Wilson discloses operation of the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) is based upon applying the high pressure from the control pressure source (A, annotated fig. 2) to axially displace the control bushing (100, fig. 1) to the first switching position for movement in the first movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, the high fluid pressure begins to pass into chamber 102 of directional valving member 100 wherein the high fluid pressure exerted within the valve member 100, with spring 104 removed, causes directional valving member 100 to slide forward to the pre-compression position indicated in figs. 1, 2, and 4.  In other words, the high fluid pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure to the impact piston for actuation of the impact piston in the reciprocating manner within the casing of the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,172,771).
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 12, Wilson discloses the invention as recited in claim 10.
Wilson further discloses for axially displacing the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44), the pressure is generated by the control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply for supplying pressurized fluid to the directional valving member 100 wherein the examiner deems the secondary fluid supply as the claimed “a control pressure source”).
Wilson does not explicitly disclose the pressure generated by the control pressure source is 5 to 25 bar.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure generated by the control pressure source to be 5 to 25 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 21, Wilson discloses the invention as recited in claim 19.
Wilson further discloses for axially displacing the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44), the pressure is generated by the control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply for supplying pressurized fluid to the directional valving member 100 wherein the examiner deems the secondary fluid supply as the claimed “a control pressure source”).
Wilson does not explicitly disclose the pressure generated by the control pressure source is 5 to 25 bar.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure generated by the control pressure source to be 5 to 25 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s amendments, filed 18 May 2022, with respect to the rejection of claim 23 under 35 USC 112(a), have been fully considered and are persuasive.  The rejection of claim 23 under 35 USC §112(a) has been withdrawn. 
Applicant’s amendments, filed 18 May 2022, with respect to the rejection of claims 13, 23, and 25 – 29 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 13, 23, and 25 – 29 under 35 USC 112(b) has been withdrawn.  
Applicant’s amendments, filed 18 May 2022, with respect to the rejection of claims 10 – 11, 13 – 14,  19 – 20, and 22 – 29 under 35 USC §102 and the rejection of claims 12 and 21 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson, in view of Jenne.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        24 August 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731